Exhibit 10.5

SECOND AMENDED AND RESTATED

EXPEDIA, INC. RESTRICTED STOCK UNIT AGREEMENT

FOR DARA KHOSROWSHAHI

THIS AGREEMENT, dated as of the award date (the “Award Date”), designated on the
Summary of Award referenced below, as amended as of December 31, 2008, amended
and restated as of April 8, 2009, and further amended and restated as of
December 20, 2011, is between Expedia, Inc., a Delaware corporation (“Expedia”
or the “Corporation”), and Dara Khosrowshahi (the “Eligible Individual”)
designated as receiving an award of restricted stock units by the Compensation
Committee of the board of directors of the Corporation (the “Board”) (or such
other Committee as the Board may from time to time designate) (the “Committee”).

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Corporation’s Amended and Restated 2005 Stock and
Annual Incentive Plan (the “Plan”).

 

1. Award and Vesting of Restricted Stock Units

(a) This Agreement covers restricted stock units with respect to 400,000 Shares
(the “Restricted Stock Units”). Reference is made to the “Summary of Award” that
can be found on the Smith Barney Benefit Access System at www.benefitaccess.com.
The Summary of Award, which sets forth the number of Restricted Stock Units
granted to the Eligible Individual by the Corporation and the Award Date (among
other information), is hereby incorporated by reference into, and shall be read
as part and parcel of, this Agreement.

(b) Subject to the terms and conditions of this Agreement and the provisions of
the Plan and subject to the Eligible Individual’s continuous Service through the
applicable vesting dates, the Restricted Stock Units shall vest and no longer be
subject to any restriction (such period during which restrictions apply is the
“Restriction Period”) as set forth below in the event both (i) one of the two
performance goals approved by the Committee (the “Performance Goals”) and
relating to EBITA or the Corporation’s stock price is achieved and (ii) the
Expedia OIBA Target (as defined in Exhibit A) is achieved (collectively, the
“Combined Goals”):

 

Vesting Date

   Percentage of Total
Grant Vesting

Upon the attainment by the Corporation of the Combined Goals; provided, however,
that at the election of the Corporation, such vesting shall be conditioned on
the Eligible Individual agreeing to remain employed as the Chief Executive
Officer of the Corporation for an additional two years following satisfaction of
the Combined Goals on no less favorable terms to the Eligible Individual than
the terms of employment as in effect at the time of such agreement.

   75%

On the one year anniversary of the attainment of the Combined Goals (or, if
earlier, upon the Eligible Individual’s Termination of Employment by the
Corporation without Cause following the attainment of the Combined Goals),
provided the Eligible Individual has not voluntarily terminated his employment
with the Corporation and the Eligible Individual’s employment has not been
terminated by the Corporation for Cause.

   25%



--------------------------------------------------------------------------------

For the avoidance of doubt, the Corporation acknowledges that at least one of
the Performance Goals has been satisfied.

(c) Notwithstanding the provisions of Paragraph 1(b), if the Eligible Individual
incurs a Termination of Employment by the Corporation without Cause during a
fiscal year in which the Modified Expedia OIBA Target (as defined in Exhibit A)
is met and prior to such Termination of Employment one of the Performance Goals
has been met, then 75% of the Restricted Stock Units will vest (and the
Restriction Period shall lapse for such Restricted Stock Units) as soon as
practicable following the determination by the Committee (within sixty (60) days
following the end of the applicable fiscal year) that the Modified Expedia OIBA
Target and one of the Performance Goals have been met and all remaining unvested
Restricted Stock Units shall be forfeited by the Eligible Individual. If the
Eligible Individual incurs a Termination of Employment by the Corporation
without Cause and the Committee determines that either (x) the Modified Expedia
OIBA Target has not been met, or (y) both of the Performance Goals have not been
met, then all the Restricted Stock Units will be forfeited immediately,
provided, however, that the Committee shall have the discretion to waive, in
whole or in part, any or all remaining restrictions with respect to any or all
of such Eligible Individual’s Restricted Stock Units.

(d) Notwithstanding the provisions of Paragraph 1(b), in the event the Eligible
Individual incurs a Termination of Employment by the Corporation for Cause, or
the Eligible Individual voluntarily incurs a Termination of Employment within
two years after any event or circumstance that would have been grounds for a
Termination of Employment for Cause, the Eligible Individual’s Restricted Stock
Units (whether or not vested) shall be forfeited and canceled in their entirety
upon such Termination of Employment, and the Corporation may cause the Eligible
Individual, immediately upon notice from the Corporation, either to return the
shares or cash issued upon settlement of Restricted Stock Units that vested
during the two-year period after the events or circumstances giving rise to or
constituting grounds for such Termination of Employment for Cause or to pay to
the Corporation an amount equal to the aggregate amount, if any, that the
Eligible Individual had previously realized in respect of any and all shares
issued upon settlement of Restricted Stock Units that vested during the two-year
period after the events or circumstances giving rise to or constituting grounds
for such Termination of Employment for Cause (i.e., the value of the Restricted
Stock Units upon vesting), in each case including any dividend equivalents or
other distributions received in respect of any such Restricted Stock Units.

 

- 2 -



--------------------------------------------------------------------------------

(e) In the event the Eligible Individual incurs a Termination of Employment
during the Restriction Period for any reason other than as set forth in
Paragraph 1(c) or Paragraph 5 (with respect to a Change in Control), all
remaining unvested Restricted Stock Units shall be forfeited by the Eligible
Individual and canceled in their entirety, effective immediately upon such
termination.

(f) For purposes of this Agreement, employment with the Corporation shall
include employment with the Corporation’s Affiliates and its successors. Nothing
in this Agreement or the Plan shall confer upon the Eligible Individual any
right to continue in the employ of the Corporation or any of its Affiliates or
interfere in any way with the right of the Corporation or any such Affiliates to
terminate the Eligible Individual’s employment at any time.

(g) In calculating Expedia OIBA in any given fiscal year for purposes of
determining whether the Expedia OIBA Target or the Modified Expedia OIBA Target
has been met, the operating results of all of the Corporation’s acquisitions
will be included in all such calculations, starting with the first full fiscal
year after any such acquisitions. The Expedia OIBA Target and the Modified
Expedia OIBA Target will reflect acquisitions by the Corporation in accordance
with the terms of Exhibit A.

 

2. Settlement of Units

As soon as practicable (but in no event later than five business days) after any
Restricted Stock Units have vested and are no longer subject to the Restriction
Period, such Restricted Stock Units shall be settled. Subject to Paragraph 8
(pertaining to the withholding of taxes), for each Restricted Stock Unit settled
pursuant to this Paragraph 2, the Corporation shall (i) if the Eligible
Individual is employed within the United States, issue one share of Common Stock
for each vested Restricted Stock Unit and cause to be delivered to the Eligible
Individual one or more unlegended, freely-transferable stock certificates in
respect of such shares issued upon settlement of the vested Restricted Stock
Units or (ii) if the Eligible Individual is employed outside the United States,
pay, or cause to be paid, to the Eligible Individual an amount of cash equal to
the Fair Market Value of one share of Common Stock for each vested Restricted
Stock Unit settled at such time. Notwithstanding the foregoing, the Corporation
shall be entitled to hold the shares or cash issuable upon settlement of
Restricted Stock Units that have vested until the Corporation or the agent
selected by the Corporation to manage the Plan under which the Restricted Stock
Units have been issued (the “Agent”) shall have received from the Eligible
Individual a duly executed Form W-9 or W-8, as applicable.

 

3. Non-Transferability of the Restricted Stock Units

During the Restriction Period and until such time as the Restricted Stock Units
are ultimately settled as provided in Paragraph 2 above, the Restricted Stock
Units shall not be transferable by the Eligible Individual by means of sale,
assignment, exchange, encumbrance, pledge, hedge or otherwise.

 

- 3 -



--------------------------------------------------------------------------------

4. Rights as a Stockholder

Except as otherwise specifically provided in this Agreement, during the
Restriction Period the Eligible Individual shall not be entitled to any rights
of a stockholder with respect to the Restricted Stock Units. Notwithstanding the
foregoing, if the Corporation declares and pays dividends on the Common Stock
during the Restriction Period, the Eligible Individual will be credited with
additional amounts for each Restricted Stock Unit equal to the dividend that
would have been paid with respect to such Restricted Stock Unit if it had been
an actual share of Common Stock, which amounts shall remain subject to
restrictions (and as determined by the Committee, may be reinvested in
Restricted Stock Units or may be held in kind as restricted cash or property)
and shall vest and be settled concurrently with the vesting and settlement of
the Restricted Stock Units upon which such dividend equivalent amounts were
paid. Notwithstanding the foregoing, dividends and distributions other than
regular quarterly cash dividends, if any, may result in an adjustment pursuant
to Paragraph 5, rather than under this Paragraph 4.

 

5. Adjustments in the Event of Change in Stock; Change in Control

(a) Subject to the provisions of Paragraph 5(b), in the event of a stock
dividend, stock split, reverse stock split, stock rights offering, share
combination, separation, spinoff or recapitalization or similar event affecting
the capital structure of the Corporation, the Committee or the Board shall make
such substitutions or adjustments as it deems equitable to the number of
Restricted Stock Units and the number and kind of shares of Common Stock
underlying the Restricted Stock Units. Subject to the provisions of Paragraph
5(b), in the event of a merger, consolidation, acquisition of property or
shares, reorganization, liquidation, Disaffiliation or similar event affecting
the Corporation or any of its Subsidiaries (each, a “Corporate Transaction”),
the Committee or the Board may in its discretion make such substitutions or
adjustments as it deems appropriate and equitable to the number of Restricted
Stock Units and the number and kind of shares of Common Stock underlying the
Restricted Stock Units.

In the case of Corporate Transactions, such adjustments may include, without
limitation (i) the cancellation of the Restricted Stock Units in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such Restricted Stock Units, as determined by the
Committee or the Board in its sole discretion, and (ii) the substitution of
other property (including, without limitation, cash or other securities of the
Corporation and securities of entities other than the Corporation) for the
shares of Common Stock underlying the Restricted Stock Units.

In the case of any Disaffiliation, such adjustments may include, without
limitation, arranging for the assumption of the Restricted Stock Units, or the
replacement of the Restricted Stock Units with new awards based on other
property or other securities (including, without limitation, other securities of
the Corporation and securities of entities other than the Corporation), by the
affected Subsidiary, Affiliate or division or by the entity that controls such
Subsidiary, Affiliate or division following such Disaffiliation (as well as any
corresponding adjustments to any Restricted Stock Units that remain based upon
securities of the Corporation).

 

- 4 -



--------------------------------------------------------------------------------

The determination of the Committee regarding any such adjustment will be final
and conclusive and need not be the same for all recipients of restricted stock
units granted under the Plan.

(b) In the event of a Change in Control (as defined in the Plan; provided,
however, that for the purposes of this Agreement, a “Change in Control” shall in
addition to the items covered by the definition in the Plan include the
termination of the irrevocable proxy held by Barry Diller to vote shares of the
Corporation held by Liberty Media Corporation or its affiliates, and the
acquisition by Liberty Media Corporation and their respective affiliates of
Beneficial Ownership of equity securities of the Corporation whereby Liberty
Media Corporation acquires or assumes more than 35% of the voting power of the
then outstanding equity securities of the Corporation entitled to vote generally
in the election of directors), then 50% of the Restricted Stock Units
automatically shall vest immediately without regard to the achievement of the
Expedia OIBA Target or the Performance Goals. If, within one year following such
Change in Control, (i) the Eligible Individual incurs a material and
demonstrable adverse change in the nature and scope of the Eligible Individual’s
duties from those in effect immediately prior to the Change in Control (a “MAC
Termination Event”), or (ii) the Eligible Individual incurs a Termination of
Employment by the Corporation without Cause, then the remaining Restricted Stock
Units immediately shall vest, in each case without regard to the achievement of
the Expedia OIBA Target or the Performance Goals; provided however, that in no
event shall the Eligible Individual’s termination of employment constitute a MAC
Termination Event unless (x) the MAC Termination Event shall have occurred and
the Eligible Individual provides the Corporation with written notice thereof
within thirty (30) days after the Eligible Individual has knowledge of the
occurrence or existence of such MAC Termination Event, which notice specifically
identifies the event or circumstance that the Eligible Individual believes
constitutes a MAC Termination Event, (y) the Corporation fails to correct the
circumstance or event so identified within 30 days after the receipt of such
notice, and (z) the Eligible Individual resigns within 180 days after the date
of delivery of the notice referred to in clause (x) above. This Paragraph 5(b)
shall not apply to the Eligible Individual’s Restricted Stock Units in the event
of the Eligible Individual’s Termination of Employment prior to a Change in
Control.

 

6. Payment of Transfer Taxes, Fees and Other Expenses

The Corporation agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by an
Eligible Individual in connection with the Restricted Stock Units, together with
any and all other fees and expenses necessarily incurred by the Corporation in
connection therewith.

 

7. Other Restrictions

(a) The Restricted Stock Units shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the

 

- 5 -



--------------------------------------------------------------------------------

shares of Common Stock subject or related thereto upon any securities exchange
or under any state or federal law, or (ii) the consent or approval of any
government regulatory body is required, then in any such event, the award of
Restricted Stock Units shall not be effective unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

(b) The Eligible Individual acknowledges that the Eligible Individual is subject
to the Corporation’s policies regarding compliance with securities laws,
including but not limited to its Securities Trading Policy (as in effect from
time to time and any successor policies) and pursuant to these policies, if the
Eligible Individual is on the Corporation’s insider list, the Eligible
Individual shall be required to obtain pre-clearance from the Corporation’s
General Counsel prior to purchasing or selling any of the Corporation’s
securities, including any shares issued upon vesting of the Restricted Stock
Units, and may be prohibited from selling such shares other than during an open
trading window. The Eligible Individual further acknowledges that, in its
discretion, the Corporation may prohibit the Eligible Individual from selling
such shares even during an open trading window if the Corporation has concerns
over the potential for insider trading.

 

8. Taxes and Withholding

No later than the date as of which an amount first becomes includible in the
gross income of the Eligible Individual for federal, state, local or foreign
income or employment or other tax purposes with respect to any Restricted Stock
Units, the Eligible Individual shall pay to the Corporation, or make
arrangements satisfactory to the Corporation regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The obligations of the Corporation under
this Agreement shall be conditioned on compliance by the Eligible Individual
with this Paragraph 8, and the Corporation and its Affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Eligible Individual, including deducting such
amount from the delivery of shares or cash issued upon settlement of the
Restricted Stock Units that gives rise to the withholding requirement.

 

9. Notices

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Eligible Individual: at the last known address on record at the
Corporation.

If to the Corporation:

Expedia, Inc.

333 108th Ave. NE

Bellevue, WA 98004

Attention: General Counsel

Facsimile: (425) 679-7251

 

- 6 -



--------------------------------------------------------------------------------

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 9. Notice and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Eligible Individual consents to electronic
delivery of documents required to be delivered by the Corporation under the
securities laws.

 

10. Effect of Agreement

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Corporation.
The terms, conditions and vesting on any previously granted Awards to the
Eligible Individual remain in full force and effect.

 

11. Laws Applicable to Construction; Consent to Jurisdiction

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which are hereby incorporated by reference.

Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the state of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Eligible Individual hereby agrees and consents to the
personal jurisdiction of said courts over the Eligible Individual for purposes
of the resolution of any and all such disputes.

 

12. Severability

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

 

13. Conflicts and Interpretation

In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

In the event of any (i) conflict between the Summary of Award (or any other
information posted on the Smith Barney Benefit Access System) and this
Agreement, the Plan and/or the books and records of the Corporation or
(ii) ambiguity in the Summary of Award (or any other information posted on the
Smith Barney Benefit Access System), this Agreement, the Plan and/or the books
and records of the Corporation, as applicable, shall control.

 

- 7 -



--------------------------------------------------------------------------------

14. Amendment

The Corporation may modify, amend or waive the terms of the Restricted Stock
Unit award, prospectively or retroactively, but no such modification, amendment
or waiver shall impair the rights of the Eligible Individual without his
consent, except as required by applicable law, NASDAQ or stock exchange rules,
tax rules or accounting rules. The waiver by either party of compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by such party of
a provision of this Agreement.

 

15. Headings

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

 

16. [Reserved]

 

17. Data Protection

The Eligible Individual authorizes the release from time to time to the
Corporation (and any of its subsidiaries or affiliated companies) and to the
Agent (together, the “Relevant Companies”) of any and all personal or
professional data that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”). Without limiting the
above, the Eligible Individual permits his or her employing company to collect,
process, register and transfer to the Relevant Companies all Relevant
Information (including any professional and personal data that may be useful or
necessary for the purposes of the administration of the Plan and/or this
Agreement and/or to implement or structure any further grants of equity awards
(if any)). The Eligible Individual hereby authorizes the Relevant Information to
be transferred to any jurisdiction in which the Corporation, his or her
employing company or the Agent considers appropriate. The Eligible Individual
shall have access to, and the right to change, the Relevant Information.
Relevant Information will only be used in accordance with applicable law.

 

18. Non-Compete

In consideration of the Corporation’s award of Restricted Stock Units, the
Eligible Individual hereby agrees and covenants that during his employment with
the Corporation and its Subsidiaries and Affiliates and for a period of
24 months beyond the Eligible Individual’s date of Termination of Employment for
any reason (the “Non-Compete Period”), the Eligible Individual shall not,
directly or indirectly, engage in, assist or become associated with a
Competitive Activity. For purposes of this Agreement: (i) a “Competitive
Activity” means, at the time of such Eligible Individual’s termination, any
business or other endeavor, in any jurisdiction, of a kind being conducted by
the Corporation or any of its subsidiaries or, if engaged in the provision of
any travel related services, any of its Affiliates in any jurisdiction (or
demonstrably anticipated by the Corporation or its Subsidiaries or Affiliates)
as of the date

 

- 8 -



--------------------------------------------------------------------------------

hereof or at any time thereafter; and (ii) the Eligible Individual shall be
considered to have become “associated with a Competitive Activity” if the
Eligible Individual becomes directly or indirectly involved as an owner,
principal, employee, officer, director, independent contractor, representative,
stockholder, financial backer, agent, partner, advisor, lender, or in any other
individual or representative capacity with any individual, partnership,
corporation or other organization that is engaged in a Competitive Activity.
Notwithstanding the foregoing, (i) the Eligible Individual’s service as a member
of the Board of Directors of TripAdvisor shall not be a Competitive Activity,
and (ii) the Eligible Individual may make and retain investments during the
Non-Compete Period, for investment purposes only, in the outstanding capital
stock of TripAdvisor or in less than five percent (5%) of the outstanding
capital stock of any publicly-traded corporation engaged in a Competitive
Activity if stock of such corporation is either listed on a national stock
exchange or on the NASDAQ National Market System if the Eligible Individual is
not otherwise affiliated with such corporation.

 

19. Counterparts

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Corporation has
caused this Agreement to be executed on its behalf by a duly authorized officer
and the Eligible Individual has hereunto set the Eligible Individual’s hand.

 

EXPEDIA, INC. By:  

/s/ Mark D. Okerstrom

Name:   Mark D. Okerstrom Title:   Executive Vice President and Chief Financial
Officer ELIGIBLE INDIVIDUAL By:  

/s/ Dara Khosrowshahi

  DARA KHOSROWSHAHI



--------------------------------------------------------------------------------

Exhibit A

“Expedia OIBA Target” means, as of any given fiscal year, the sum obtained by
adding (x) the Acquisition OIBA to (y) the Expedia Unadjusted OIBA Target.

“Expedia Unadjusted OIBA Target” means the sum obtained by adding (x) $1.6
million to (y) the product obtained by multiplying (1) 2011 Expedia OIBA by
(2) the Shortfall Factor.

“Modified Expedia OIBA Target” means, as of any given fiscal year, the sum
obtained by adding (x) the Acquisition OIBA to (y) 90.8% of the Expedia
Unadjusted OIBA Target.

“OIBA” means operating income before amortization as set forth in or derived
from the Corporation’s or TripAdvisor’s, as applicable, publicly available
financial reports. For the avoidance of doubt, if the Corporation or
TripAdvisor, as applicable, adopts adjusted EBITDA as its primary performance
metric, then OIBA shall mean reported adjusted EBITDA, as adjusted to give
effect to depreciation.

“Shortfall Factor” means the sum of (x) 1.0 plus (y) the Shortfall Quotient.

“Shortfall Quotient” means the quotient obtained by dividing (x) the 2011
Shortfall by (y) 2011 Consolidated OIBA, carried out to four decimal places.

“2011 Consolidated OIBA” means consolidated OIBA for Expedia, Inc. (including
TripAdvisor Media Group segment OIBA) for the twelve month period ending
December 31, 2011, excluding any OIBA generated by any 2011 acquisition,
calculated in a manner consistent with the historical calculation of Expedia,
Inc. OIBA on a consolidated basis.

“2011 Expedia OIBA” means OIBA for Expedia, Inc. segments other than the
TripAdvisor Media Group segment for the twelve month period ending December 31,
2011, excluding any OIBA generated by any 2011 acquisition.

“2011 Shortfall” means the difference obtained by subtracting (x) 2011
Consolidated OIBA from (y) $1,085,100,000.

“Acquisition OIBA” means, for all acquisitions completed by the Corporation
after December 31, 2010 and prior to the fiscal year with respect to which the
Expedia OIBA Target or the Modified Expedia OIBA Target, as applicable, is being
calculated, the aggregate positive amount of OIBA that the Corporation expected
to achieve (as projected at the time of each such acquisition) in the first full
fiscal year following each such acquisition.

*    *    *    *    *    *

Set forth below is an example, for illustrative purposes only, of the
calculation of the Expedia OIBA Target and the Modified Expedia OIBA Target. The
example is not based on actual data.



--------------------------------------------------------------------------------

2011 Consolidated OIBA =

   $ 900,000,000   

2011 Expedia OIBA =

   $ 550,000,000   

2011 Shortfall =

   $ 185,100,000 1 

Shortfall Quotient =

     .2057 2 

Shortfall Factor =

     1.2057 3 

Expedia Unadjusted OIBA Target =

   $ 664,735,000 4 

Acquisition OIBA =

   $ 2,600,000   

Expedia OIBA Target =

   $ 667,335,000 5 

Modified Expedia OIBA Target =

   $ 606,179,380 6 

 

1 

$1,085,100,000 - $900,000,000 = $185,100,000

2 

$185,100,000 / $900,000,000 = .2057

3 

1 + .2057 = 1.2057

4 

$550,000,000 × 1.2057 = $663,135,000 + $1,600,000 = $664,735,000

5 

$664,735,000 + $2,600,000 = $667,335,000

6 

$664,735,000 × 0.908 = $603,579,380 + $2,600,000 = $606,179,380

 

A-2